     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                    MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                    Case No. 17-md-2785-DDC-TJJ


(This Document Applies to
Consumer Class Cases)

____________________________________

                               MEMORANDUM AND ORDER

       This matter comes before the court on the class plaintiffs’ Motion for an Order

Implementing Stage One of Class Notice Plan (Doc. 2058). The class plaintiffs move the court

under Fed. R. Civ. P. 23(c)(2)(B) and 45 for an Order that: (1) appoints A.B. Data, Ltd. as the

Notice Administrator, and (2) authorizes them to issue subpoenas duces tecum to the six largest

pharmacy benefit managers (“PBMs”) and the 10 largest pharmacies seeking contact information

and EpiPen purchase data for class members. For reasons explained below, the court grants the

Motion for an Order Implementing Stage One of Class Notice Plan (Doc. 2058).

       I.      Background

       In this MDL, the class plaintiffs are endpayors in the United States who paid or

reimbursed others for some or all of the purchase price of branded or authorized generic EpiPens

(an epinephrine auto-injector (“EAI”) used to treat anaphylaxis). Generally, plaintiffs allege that

defendants—who distribute and manufacture the EpiPen—devised an illegal scheme to maintain

a monopoly over the EAI market that successfully forced EpiPen consumers to pay inflated

prices for the product.
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 2 of 8




       On February 27, 2020, the court certified a nationwide RICO class and a state law

antitrust class under Fed. R. Civ. P. 23(b)(3). Doc. 2018-1 at 126–27, 129. The court’s

certification Order directed plaintiffs to submit to the court a proposed plan for notice to class

members of the two certified classes by March 31, 2020, so that the parties could begin the

process of giving class notice consistent with Rule 23(c)(2)(B). Id. at 128–29. After defendants

filed a Petition with the Tenth Circuit asking to take an interlocutory appeal of the court’s class

certification order under Fed. R. Civ. P. 23(f), the court extended the deadline for submitting the

proposed plan for class notice so that it was due 30 days after the Tenth Circuit resolved

defendants’ Rule 23(f) Petition or any resulting appeal. Doc. 2044 at 2.

       On May 26, 2020, the Tenth Circuit denied defendants’ Petition seeking permission to

appeal the class certification Order. Doc. 2071. So, under the current Scheduling Order,

plaintiffs must submit their proposed plan for notice to class members by June 25, 2020. The

pending Motion for an Order Implementing Stage One of Class Notice Plan seeks permission to

begin the process of issuing class notice by: (1) appointing a notice administrator, and (2)

issuing subpoenas duces tecum to secure information about class members and EpiPen

purchases. The court considers these two requests, below.

       II.     Discussion

               A. Appointment of A.B. Data as Notice Administrator

       The class plaintiffs ask the court to appoint A.B. Data, Ltd. (“A.B. Data”) as the Notice

Administrator. The class plaintiffs describe A.B. Data as “one of the leading class action notice

providers in the United States, with decades of experience.” Doc. 2058 at 3. The class plaintiffs,

after soliciting proposals for class notice administration from five administration companies,

selected A.B. Data because its bid was price competitive and because it has particular experience




                                                  2
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 3 of 8




handling notice and claims administration in pharmaceutical cases involving the collection and

storage of protected health information (“PHI”). According to the class plaintiffs, A.B. Data

already has developed working relationships with many of the PBMs and pharmacies who

plaintiffs here wish to subpoena. And, A.B. Data maintains a proprietary database of tens of

thousands of third-party payors (“TPPs”), many of whom—plaintiffs assert—are class members

in this action. Previously, our court has appointed A.B. Data to serve as a class notice provider

and settlement administrator in four class actions in the District of Kansas.1

       Defendants’ Opposition to the class plaintiffs’ motion “reserve[s] the right to seek

information about A.B. Data” because without certain information “[d]efendants are unable to

assess the adequacy of A.B. Data as a claims administrator.” Doc. 2068 at 16 n.8. Also,

defendants “reserve all rights to object to the appointment of A.B. Data at an appropriate time.”

Id. The appropriate time for defendants to object to the appointment of A.B. Data was when they

filed their Opposition. Defendants provide no reason that A.B. Data is not qualified to serve as

the Notice Administrator. To the contrary, the court finds that the information submitted by the

class plaintiffs about A.B. Data shows that it has sufficient experience and is well-qualified to

serve as the Notice Administrator in this class action. The court thus grants the class plaintiffs’

request to appoint A.B. Data as Notice Administrator.

               B. Issuing Subpoenas Duces Tecum

       Next, class plaintiffs ask the court for permission to issue subpoenas to six PBMs and 10

pharmacies. The subpoenas seek information from the subpoenaed PBMs and pharmacies about

their customers who purchased one or more EpiPens during the Class Periods. The class


1
       A.B. Data’s Vice President Eric Schachter identifies the four cases: (1) Payson v. Capital One
Home Loans, LLC, No. 07-2282-JTM-DWB, (2) Clayton v. Velociti, Inc., No. 08-2298-CM-GLR, (3) In
re: YRC Worldwide, Inc. ERISA Litigation, No. 09-2593-JWL-JPO, and (4) Smith v. Mill-Tel, Inc., No.
08-2016-JAR-JPO. Doc. 2058-2 at 2 (Schachter Decl. ¶ 2).


                                                  3
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 4 of 8




plaintiffs assert that they need this information to provide notice to the class, as Rule 23 requires.

See Fed. R. Civ. P. 23(c)(2)(B) (“For any class certified under Rule 23(b)(3) . . . the court must

direct to class members the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort. The notice

may be by one or more of the following: United States mail, electronic means, or other

appropriate means.”)

       Plaintiffs assert that the class notice stage routinely involves the use of subpoenas to

gather information, particularly in cases involving pharmaceuticals. Doc. 2058 at 4 (first citing

In re Suboxone (Buprenorphine Hydrochloride & Nalaxone) Antitrust Litig., 421 F. Supp. 3d 12,

73 (E.D. Pa. 2019) (“Post-discovery, post class-certification subpoenas are permissible to

identify class members and issue notice of the class action.”); then citing In re Relafen Antitrust

Litig., 231 F.R.D. 52, 64 (D. Mass. 2005) (explaining how “[t]he End Payors, with the approval

of this Court, issued subpoenas to the ten largest providers of retail pharmacy services in the

United States as well as the mail-order pharmacies associated with the five largest providers of

pharmaceutical benefit management in the United States to obtain electronic files of the names

and addresses of any consumers of Relafen/nabumetone as well as information concerning the

consumer’s expenditures during the Class period.” (citation and internal quotation marks

omitted)).

       Here, plaintiffs propose to subpoena six PBMs who, plaintiffs allege, collectively handled

95% of all prescriptions filled in the United States in 2018. Doc. 2058 at 5. Also, they seek to

subpoena 10 of the largest pharmacies who, plaintiffs contend, collectively filled 73.3% of all

prescriptions in the United States in 2018. Id. at 6. Plaintiffs explain that PBMs and pharmacies

use a standard industry format—the NCPDP format—to maintain data about each prescription




                                                  4
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 5 of 8




filled. Plaintiffs believe that securing the EpiPen prescription information will allow them to

provide individual notice to almost all individual EpiPen purchasers during the Class Periods.

        Also, plaintiffs explain why they are seeking a court order to secure the information

sought by subpoena. The EpiPen prescription information is considered PHI under the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its implementing

regulations. See 45 C.F.R. § 160.103 (“Protected health information means individually

identifiable health information . . . that is: (i) [t]ransmitted by electronic media; (ii) [m]aintained

in electronic media; or (iii) [t]ransmitted or maintained in any other form or medium” and not

within certain exclusions of the definition). HIPAA and its implementing regulations generally

prohibit a HIPAA-covered entity from disclosing an individual’s PHI. But, the HIPAA

regulations allow a covered entity to disclose PHI “in the course of any judicial . . . proceeding

. . . [i]n response to an order of a court . . . provided that the covered entity discloses only the

protected health information expressly authorized by such order.” 45 C.F.R. § 164.512(e)(1)(i).

So, here, plaintiffs ask the court for an order allowing them to subpoena PHI from the HIPAA-

covered entities so that any disclosures made in response to the subpoenas comply with HIPAA

and its implementing regulations.2

        Plaintiffs also describe two other ways to ensure that the PHI is safeguarded after

disclosure. First, a producing party can designate information produced in response to a

subpoena as confidential under the Protective Order. Doc. 556 at 3–4. Second, the producing

party will produce the information directly to A.B. Data—not Class Counsel. Only A.B. Data

will maintain the data after production. According to plaintiffs, A.B. Data has significant




2
        This Order does not deprive any recipient of the right to assert valid objections to the subpoena.


                                                       5
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 6 of 8




experience handling the receipt, processing, and protection of PHI. Also, A.B. Data has robust

systems and electronic safeguards in place to protect PHI.

        Defendants respond that plaintiffs’ request to issue subpoenas is not part of a proper class

notice plan. Instead, they argue, plaintiffs are trying to re-do third-party merits discovery in an

effort to identify class members. The court finds this argument unimpressive. The information

sought by the proposed subpoenas (Doc. 2058-3 at 10) is information that the Notice

Administrator will use to provide notice to the class members, as Rule 23(c)(2)(B) requires.3

The Supreme Court expressly has held that “Rule 23(d), which concerns the conduct of class

actions, not the discovery rules, empowers the District Court to direct” the gathering of

information to provide class notice. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 342

(1978); see also id. at 350 (“Although [plaintiffs’] request resembles discovery in that it seeks to

obtain information, we are convinced that it more properly is handled under Rule 23(d). The

critical point is that the information is sought to facilitate the sending of notice rather than to

define or clarify issues in the case.”).

        Also, as plaintiffs point out, they properly are seeking this information after the court

issued its Order certifying the two classes. Had plaintiffs tried to secure the EpiPen prescription

information during discovery—before the court had issued its certification decision—defendants

and the subpoenaed parties likely would have responded with relevance objections. See In re

Williams-Sonoma, Inc., 947 F.3d 535, 539–40 (9th Cir. 2020) (holding that the district court

erred by ordering defendant to produce identifying information for putative class members

because “discovery of the name of a class member . . . is not relevant within the meaning of


3
        As plaintiffs explain in their Reply, Doc. 2069 at 9, the subpoena directs the subpoenaed entity to
produce the information directly to A.B. Data. Doc. 2058-3 at 6. Thus, plaintiffs argue, the subpoenaed
data won’t be useful to them for discovery purposes since it’s provided only to the Notice Administrator
for purposes of providing class notice.


                                                     6
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 7 of 8




[Rule 26(b)(1)]” and explaining that Oppenheimer’s rationale didn’t apply to the case at hand

where “no class has been certified”).

       The Federal Rules of Civil Procedure direct the court to apply the rules in a way that

“secure[s] the just, speedy, and inexpensive determination of every action and proceeding.” Fed.

R. Civ. P. 1. Accepting defendants’ argument that plaintiffs should have sought the EpiPen

prescription information earlier in discovery would require the court to find that its Scheduling

Orders required plaintiffs to seek, collect, and process information that they might never need if

the court declined to certify a class action. This conclusion is contrary to Rule 1 for two reasons.

First, such an approach is wholly inefficient. Why should putative class plaintiffs have to collect

mountains of data that they may never need? Second, and more importantly, it is potentially

needless for the entities able to produce the targeted information. The court can’t construe the

Federal Rules to require third parties—who have no stake in the litigation’s outcome—to collect

and provide information the putative class plaintiffs might need someday, if certification is

granted. The court rejects defendants’ argument that plaintiffs should have secured the proposed

subpoenaed information back in the merits-discovery phase of the case.

       Also, defendants argue that the class plaintiffs’ proposed plan risks violating the “one-

way intervention” doctrine and due process. “‘One-way intervention’ occurs when judgment on

the merits in favor of plaintiffs prior to class certification allows potential class members to

‘await a resolution on the merits of the claim before deciding whether or not to join the lawsuit.’”

Wallace B. Roderick Revocable Living Tr. v. XTO Energy, Inc., No. 08-1330-JTM-KMH, 2015

WL 790081, at *1 (D. Kan. Feb. 25, 2015) (quoting Peritz v. Liberty Loan Corp., 523 F.2d 349,

353 (7th Cir. 1975)). Defendants argue that plaintiffs’ proposed notice plan prevents them from

having “a meaningful opportunity to seek summary judgment” because it is nearly impossible for




                                                  7
     Case 2:17-md-02785-DDC-TJJ Document 2074 Filed 06/01/20 Page 8 of 8




class members to receive notice before the court decides dispositive motions or proceeds with

trial. Doc. at 2068 at 14. The court disagrees with this argument too. The “one-way invention”

rule requires that class members receive notice and an opportunity to opt out of the class before

the court issues a dispositive ruling. It doesn’t prevent the parties from briefing summary

judgment. As plaintiffs explain, sufficient time remains for the court to decide summary

judgment before the April 13, 2021 trial date but after class notice is complete and the opt-out

period has expired. The court thus rejects defendants’ argument that the “one-way intervention”

rule prevents the court from allowing the class plaintiffs to proceed with Stage One of their Class

Notice Plan.

       III.    Conclusion

       For the reasons explained, the court grants the Motion for an Order Implementing Stage

One of Class Notice Plan (Doc. 2058). With this Order, the court: (1) appoints A.B. Data, Ltd.

as the Notice Administrator, and (2) allows the class plaintiffs to issue the requested subpoenas

duces tecum.

       IT IS THEREFORE ORDERED BY THE COURT THAT the class plaintiffs’

Motion for an Order Implementing Stage One of Class Notice Plan (Doc. 2058) is granted.

       IT IS SO ORDERED.

       Dated this 1st day of June, 2020 at Kansas City, Kansas.

                                                             s/ Daniel D. Crabtree
                                                             Daniel D. Crabtree
                                                             United States District Judge




                                                 8
